 



Exhibit 10.1
FORM OF
VOTING AGREEMENT
     This VOTING AGREEMENT (“Voting Agreement”) is made and entered into as of
October 18, 2006 by and between AmericanWest Bancorporation, a Washington
corporation (“AmericanWest”), and the signatory hereto (“Shareholder”).
     WHEREAS, AmericanWest and Far West Bancorporation, a Utah corporation (“Far
West”), have entered into that certain Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), pursuant to which Far West will be
merged (the “Merger”) with and into AmericanWest, and Far West Bank, a Utah bank
and a wholly-owned subsidiary of Far West (“Far West Bank”), will be merged with
and into AmericanWest Bank, a Washington banking corporation and a wholly-owned
subsidiary of AmericanWest (“AmericanWest Bank”), and pursuant to which
Shareholder will receive, for each share of Far West common stock (“Far West
Common Stock”) held, such consideration as set forth in the Merger Agreement for
all of Shareholder’s shares of Far West Common Stock; and
     WHEREAS, as a condition to its willingness to enter into the Merger
Agreement, AmericanWest has required that Shareholder, solely in Shareholder’s
capacity as a Far West shareholder, enter into, and Shareholder has agreed to
enter into, this Voting Agreement.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration (the receipt, adequacy and sufficiency of which the
parties hereby acknowledge by their execution hereof), the parties hereby agree
as follows:
     1. Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to AmericanWest as follows:
     (a) Authority. Shareholder has all necessary power and authority to enter
into this Voting Agreement and perform all of such Shareholder’s obligations
hereunder. This Voting Agreement has been duly and validly executed and
delivered by Shareholder (and Shareholder’s spouse, if the Shares (as defined
below) constitute joint or community property) and constitutes a valid and
binding agreement of and is enforceable against Shareholder, and Shareholder’s
spouse, as the case may be, in accordance with its terms.
     (b) Ownership of Shares. Shareholder is the beneficial owner or record
holder of the number of shares of Far West Common Stock indicated under
Shareholder’s name on the signature page hereto (the “Existing Shares”, and
together with any shares of Far West Common Stock acquired by Shareholder after
the date hereof, the “Shares”) and, as of the date hereof, the Existing Shares
constitute all the shares of Far West Common Stock owned of record or
beneficially by Shareholder. With respect to the Existing Shares, subject to
applicable community property laws, Shareholder has sole voting power and sole
power to issue instructions with respect to the matters set forth in Section 2
hereof, sole power of disposition, sole power to demand appraisal rights and
sole power to engage in actions set forth in Section 2 hereof, with no
restrictions on the voting rights, rights of disposition or otherwise, subject
to applicable laws and the terms of this Voting Agreement.
     (c) No Conflicts. Neither the execution and delivery of this Voting
Agreement nor the performance by Shareholder of Shareholder’s obligations
hereunder will conflict with or constitute a violation of or default under any
contract, commitment, agreement, arrangement or restriction of any kind to which
Shareholder is a party or by which Shareholder or the Shares are bound.

 



--------------------------------------------------------------------------------



 



2. Voting Agreement and Agreement Not to Transfer.
     (a) Voting. Shareholder hereby agrees to vote all of the Shares held by
Shareholder (i) in favor of the principal terms of the Merger, the Merger
Agreement and the transactions contemplated by the Merger Agreement;
(ii) against any action or agreement that would result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation or agreement of Far West under the Merger Agreement; and (iii) except
with the prior written consent of AmericanWest, against the following actions
(other than the Merger and the transactions contemplated by the Merger
Agreement): (A) any extraordinary corporate transactions, such as a merger,
consolidation or other business combination involving Far West or Far West Bank;
(B) any sale, lease or transfer of a material amount of the assets of Far West
or Far West Bank; (C) any change in the majority of the board of directors of
Far West; (D) any material change in the present capitalization of Far West;
(E) any amendment of Far West’s Articles of Incorporation or the equivalent
organizational documents of Far West Bank; (F) any other material change in the
corporate structure or business of Far West or Far West Bank; or (G) any other
action which is intended, or could reasonably be expected, to impede, interfere
with, delay, postpone, discourage or materially adversely affect the
contemplated economic benefits to AmericanWest of the transactions contemplated
by the Merger Agreement. Shareholder shall not enter into any agreement or
understanding with any person or entity prior to the Termination Date (as
defined below) to vote or give instructions after the Termination Date in any
manner inconsistent with clauses (i), (ii) or (iii) of the preceding sentence.
     (b) Transfers. Shareholder hereby agrees not to (i) sell, transfer, assign
or otherwise dispose of any of his or her Shares without the prior written
consent of AmericanWest, other than Shares sold or surrendered to pay the
exercise price of any stock options or to pay taxes or satisfy Far West’s
withholding obligations with respect to any taxes resulting from such exercise
or (ii) pledge, mortgage or encumber such Shares. Any permitted transferee of
Shares must become a party to this Voting Agreement and any purported transfer
of Shares to a person or entity that has not become a party hereto shall be null
and void.
     3. Cooperation. Shareholder agrees that he or she will not directly or
indirectly solicit any inquiries or proposals from any person relating to any
proposal or transaction for the disposition of the business or assets of Far
West or Far West Bank or the acquisition of voting securities of Far West or Far
West Bank or any business combination between Far West or Far West Bank and any
person other than AmericanWest and AmericanWest’s affiliates.
     4. Shareholder Capacity. Shareholder is entering this Voting Agreement in
his or her capacity as the record or beneficial owner of Shareholder’s Shares,
and not in his or her capacity as a director of Far West or Far West Bank.
Nothing in this Voting Agreement shall be deemed in any manner to limit the
discretion of Shareholder to take any action, or fail to take any action, in his
or her capacity as a director of Far West or Far West Bank, that may be required
of Shareholder in the exercise of his or her duties and responsibilities as a
director of Far West or Far West Bank.
     5. Termination. The obligations of Shareholder hereunder shall terminate
upon the consummation of the Merger. If the Merger is not consummated, the
obligations of Shareholder hereunder shall terminate upon the termination of the
Merger Agreement in accordance with its terms; provided that if, in the event of
such termination, Far West is required to pay AmericanWest a termination fee
specified in Section 8.02 of the Merger Agreement, those obligations set forth
in

2



--------------------------------------------------------------------------------



 



Sections 2(a)(ii), 2(a)(iii)(G) and the last sentence of Section 2(a) hereof
shall survive until Far West pays the specified termination fee to AmericanWest.
In addition, if Far West is required to pay AmericanWest a termination fee
specified in Section 8.02 of the Merger Agreement, Far West’s payment of the
termination fee is the sole remedy for any breach of this Voting Agreement. The
“Termination Date” for any particular provision hereunder shall be the date of
termination of Shareholder’s obligations for such provision.
     6. Specific Performance. Shareholder acknowledges that damages would be an
inadequate remedy to AmericanWest for an actual or prospective breach of this
Voting Agreement and that the obligations of Shareholder hereto shall be
specifically enforceable.
     7. Liability. Notwithstanding any breach of this Voting Agreement by
Shareholder, if the Merger is completed on substantially the same terms as
contemplated by the Merger Agreement, no liability will accrue to Shareholder.
     8. Miscellaneous.
     (a) Definitional Matters.
          (i) Unless the context otherwise requires, “person” shall mean a
corporation, association, partnership, joint venture, organization, business,
individual, trust, estate or any other entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act).
          (ii) All capitalized terms used but not defined in this Voting
Agreement shall have the respective meanings that the Merger Agreement ascribes
to such terms.
          (iii) The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Voting Agreement.
     (b) Entire Agreement. This Voting Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.
     (c) Parties in Interest. This Voting Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective
successors, assigns, heirs, executors, administrators and other legal
representatives. Nothing in this Voting Agreement, expressed or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Voting Agreement.
     (d) Assignment. This Voting Agreement shall not be assigned without the
prior written consent of the other party hereto; provided, that AmericanWest may
assign any of its rights and obligations hereunder to any of its affiliates.
     (e) Modifications. This Voting Agreement shall not be amended, altered or
modified in any manner whatsoever, except by a written instrument executed by
the parties hereto.
     (f) Severability. If any provision of this Voting Agreement or the
application of such provision to any person or circumstances shall be held
invalid or unenforceable by a

3



--------------------------------------------------------------------------------



 



court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such invalidity or unenforceability, and the
remainder of the provision held invalid or unenforceable and the application of
such provision to persons or circumstances, other than the party as to which it
is held invalid, and the remainder of this Voting Agreement, shall not be
affected.
     (g) Governing Law. This Voting Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of Utah
without regard to the conflicts of law principles thereof.
     (h) Attorney’s Fees. The prevailing party or parties in any litigation,
arbitration, mediation, bankruptcy, insolvency or other proceeding
(“Proceeding”) relating to the enforcement or interpretation of this Voting
Agreement may recover from the unsuccessful party or parties all reasonable fees
and disbursements of counsel (including expert witness and other consultants’
fees and costs) relating to or arising out of (a) the Proceeding (whether or not
it proceeds to judgment) and (b) any post judgment or post-award proceeding
including, without limitation, one to enforce or collect any judgment or award
resulting from the Proceeding. All such judgments and awards shall contain a
specific provision for the recovery of all such subsequently incurred costs,
expenses, and fees and disbursements of counsel.
     (i) Validity. The invalidity or unenforceability of any provision of this
Voting Agreement shall not affect the validity or enforceability of any other
provision of this Voting Agreement, each of which shall remain in full force and
effect.
     (j) Counterparts. This Voting Agreement may be executed in two or more
counterparts or facsimile counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement.
     (k) Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed duly given upon
(i) transmitter’s confirmation of a receipt of a facsimile transmission,
(ii) confirmed delivery by a standard overnight carrier or (iii) the expiration
of five business days after the day when mailed by certified or registered mail,
postage prepaid, addressed at the following addresses (or at such other address
as the parties hereto shall specify by like notice):
     If to AmericanWest, to:
AmericanWest Bancorporation
Address: 41 West Riverside Avenue, Suite 400
Spokane, Washington 99201
Telephone: (509) 344-5329
Facsimile: (509) 465-9618
Attention: Robert M. Daugherty
     with a copy to:
Lewis, Rice & Fingersh, L.C.
500 North Broadway, Ste. 2000
St. Louis, MO 63102
Telephone: (314) 444-7600

4



--------------------------------------------------------------------------------



 



Facsimile: (314-612-7613

Attention: Thomas C. Erb
     If to Shareholder, to the address noted on the signature page hereto.
     [the remainder of this page intentionally left blank; signatures appear on
next page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement
as of the date first above written.

            AMERICANWEST BANCORPORATION
      By:           Name:   R. Blair Reynolds        Title:   Executive Vice
President and General Counsel     

             
SHAREHOLDER:
           
 
           
 
                     

             
Name:
           
 
           
 
           
 
           

             
Number of Shares:
           
 
           

             
Number of Stock Options:
           
 
           

             
Address for Notices:
           
 
           
 
                     
 
                     
 
                     
 
                     

6